DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Analysis
The instant “system” claims are considered apparatus claims. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114. Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claims, and the inclusion of a material or article worked upon by a structure being claimed does not impart patentability to the claims.  See MPEP 2115.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over pledger (US 2012/0088168 A1) in view of Roa et al (cited in IDS).
Applicants’ claimed invention is directed to a hydrogen-producing fuel processing system, the system comprising: a hydrogen-producing region configured to produce a mixed gas stream that includes hydrogen as a majority component; a hydrogen-separation membrane module including at least one hydrogen-selective membrane and configured to receive at least a portion of the mixed gas stream and to separate the mixed gas stream into a product hydrogen stream and a byproduct stream; and an oxidant delivery system configured to selectively deliver an oxidant-containing stream to the hydrogen-separation membrane module in situ and selectively expose at least a portion of the at least one hydrogen-selective membrane to the oxidant-containing stream to increase a hydrogen permeance of the at least one hydrogen-selective membrane.


 	Pledger teaches a hydrogen-producing fuel processing system (para (0006] "thermally buffered hydrogen producing fuel processing systems"), the system comprising: a hydrogen-producing region configured to produce a mixed gas stream (para (0014] "a hydrogen producing region 19 that may produce a mixed gas stream 20"; see Fig 1 for all items in this claim) that includes hydrogen as a majority component (para [0024] "Mixed gas stream 20 output from the hydrogen-producing region contains hydrogen gas as a majority component."); a hydrogen-separation membrane module including at least one hydrogen-selective membrane and configured to receive a least a portion of the mixed gas stream and to separate the mixed gas stream into a product hydrogen stream and a byproduct stream (para [0014] ". The mixed gas stream may be supplied to a separation assembly 80, which may separate the mixed gas stream into a product hydrogen stream 14 and a byproduct stream 68"; para [0029) ". Separation assembly 80 contained within internal compartment 72 includes at least one membrane separation assembly 82. Membrane separation assembly 82 includes at least one hydrogen-selective membrane 84"); and an non-oxidant delivery system configured to selectively deliver an non-oxidant-containing stream to the hydrogen­ separation membrane module in situ (para (0055] ". producing a non-oxidizing gas stream...and Supplying the non-oxidizing gas stream to the separation assembly"; it is understood this is done in situ as it is delivered directly to the separation assembly) and selectively expose at least a portion of the at least one hydrogen-selective membrane to the non-oxidant-containing stream to increase a hydrogen permeance of the at least one hydrogen-selective membrane (para (0047) "exposure of the membranes to a reducing gas may be utilized to increase the hydrogen permeability"). 
Pledger does not teach that the stream supplied to the membrane module is an oxidant containing stream. However, in an article for increasing hydrogen-selective membrane permeation by Roa teaches using an oxidant containing stream to increase the hydrogen-selective permeation.  See page 90 para 6 through page 91 para 1.  The exposure of palladium and palladium copper alloy thin films to air would cause them to rearrange in conical shaped structures and, collaterally, would also clean the surface from carbonaceous materials and other contaminants if present. The H2 flux of the resulting metal film would be higher than before the air purge because of the additional surface area.  It is understood the oxygen in air is the oxidant. It would therefore have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine these references and use an oxidant instead of a reducer depending on the contaminants present and type of membrane used in order to increase the permeability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622